955 F.2d 41
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.William Donald SCHAEFER, Individually and as Governor of theState of Maryland;  Elmanus Herndon;  Kenneth Taylor,Individually and as Warden of the House of Correction;William L. Smith, Individually and as Assistant Warden ofMaryland House of Correction;  Major Singletary,Individually and as 4-12 Shift Major at the House ofCorrection;  Charlene Ratcliff, Individually and asAdministrator of the House of Correction;  Liz Nick;Rudeine Dimissie, Individually and as Dietary Department atthe House of Correction;  B.A. Skinner, Individually and asClassification Counselor at the House of Correction;  Cross,A., Individually and as a Prison Guard at the House ofCorrection;  Lawson, Individually and as a Prison Guard atthe House of Correction;  Meyers, Individually and as aSergeant on the 4-12 Shift at the House of Correction inJessup, Maryland;  Smith, Individually and as Prison Guardat the House of Correction on the 8-4 Shift (A. Co. II);Hollis S. Thompson, Individually and as Chief of Security atthe House of Correction, Defendants-Appellees.
No. 91-7366.
United States Court of Appeals, Fourth Circuit.
Feb. 18, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Frank A. Kaufman, Senior District Judge.  (CA-90-2010-CV)
Aaron Holsey, appellant pro se.
Audrey J.S. Carrion, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
AFFIRMED IN PART AND DISMISSED IN PART.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Aaron Holsey appeals the district court's denial of his motions for preliminary injunctive relief.   Our review of the record reveals that the district court correctly applied the factors set forth in  Blackwelder Furniture Co. v. Seilig Mfg. Co., 550 F.2d 189 (4th Cir.1977).   We accordingly hold that the denial of Holsey's various requests for preliminary injunctive relief was not an abuse of discretion.


2
Holsey also appeals the denial of his Motions to Compel Discovery.   We dismiss this portion of the appeal as interlocutory.


3
As our review of the record and other materials before us reveals that it would not aid the decisional process, we dispense with oral argument.   We affirm the denial of injunctive relief and dismiss the appeal insofar as it challenges the refusal to compel discovery.


4
AFFIRMED IN PART AND DISMISSED IN PART.